Citation Nr: 1315298	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-50 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a left foot disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1971 with service in the Republic of Vietnam from December 1966 to December 1967.   The Veteran's awards include the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, inter alia, denied service connection for broken bones of the left foot.  In April 2009, the Veteran submitted a notice of disagreement specific to the denial of service connection for the left foot only.  He subsequently perfected his appeal in December 2009.

In September 2011, the Veteran presented sworn testimony during a video conference hearing in Togus, Maine, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In an April 2009 statement, the Veteran indicated that he has bilateral knee disabilities due to his left foot disability.  Thus, the issue of entitlement to service connection for a bilateral knee disability, claimed as secondary to a left foot disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran claims that he has a current left foot disability that was caused by his military service.  Specifically, he claims that he had an undiagnosed left foot fracture in-service and this has resulted in a current left foot disability.  Therefore, he believes service connection is warranted.

The Veteran's service treatment records are negative for any treatment of a left foot fracture or sprain.  A May 1963 treatment record from Fort Gordon in Georgia shows a diagnosis of a right ankle sprain.  However, the Veteran claims that his injury occurred in Vietnam in late 1966 or early 1967.  As such, it does not appear that this treatment record relates to his reported left ankle injury.  

However, the Veteran did submit a letter that he wrote to his parents in February 1967, during his service in Vietnam, which supports his contentions.  His letter indicated that he broke his ankle and was using a cast and crutches.  In his hearing testimony, he clarified that the "cast" referred to in the letter was an Ace bandage and that this letter was written in reference to his reported left foot injury.   The Veteran also testified, essentially, that he was not one to complain and thus the reason he did not seek treatment for left foot symptoms after the initial injury in service or for several years after service.  

VA and private post-service treatment records show that the Veteran has been seen for left foot pain and diagnosed with deformity related to an old LisFranc fracture.  Specifically, a June 1985 private operative report reflects that the Veteran was diagnosed with degenerative arthritis of the first, second, and third metatarsal cuneiform joints, left foot.  It was noted that the Veteran reported having had progressive pain in the junction of the mid-foot and forefoot following a twisting injury to his left foot many years ago.  In an April 2005 private medical record, the Veteran related that he fractured his left foot while in Vietnam, but was not diagnosed until several years later.  He was assessed with left status post untreated LisFranc fracture/dislocation. 

As noted above, the Veteran served in Vietnam and was awarded the Combat Infantry Base (CIB).  See 38 U.S.C.A. § 1154 (West 2002).  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, the Board finds the Veteran to be credible in reporting an in-service injury to his left foot and having pain since service. 

Consistent with the provisions of 38 U.S.C.A. § 1154 (2012), the Veteran's statements are credible evidence of in-service left foot injury and the medical evidence of record shows that he has been diagnosed with an untreated LisFranc fracture/dislocation and degenerative arthritis post-service.  Accordingly, the Board finds that a remand is necessary to afford him a VA examination to determine the etiology of any diagnosed left foot disability.   See 38 C.F.R. § 3.159(c) (4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in a separate claim form from September 2008, the Veteran indicated that he had received treatment at the VA Medical Center (VAMC) in Washington, DC.  However, it appears that the RO has only attempted to obtain records from the Boston and Togus VAMCs.  VA has an obligation under the VCAA to associate all relevant records in VA's possession with the claims file of a Veteran.  See 38 C.F.R. § 3.159 (2012).  Although the Veteran did not indicate whether the treatment at the Washington, DC VAMC was related to his left foot, the Board finds that the AMC should attempt to obtain any treatment records from the Washington, DC VAMC on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding VA treatment records, to include treatment records from the Washington, DC VAMC, and all outstanding VA treatment records pertaining to the treatment of the Veteran's left foot from the Togus and Boston VAMCs, as well as any other VA facilities identified by the Veteran.   All actions to obtain the requested records should be documented fully in the claims file. 

2.  After completing the above, the Veteran should be afforded an examination with an appropriate examiner to determine the nature and etiology of any diagnosed left foot disability.  All indicated studies should be performed, to include X-rays.  The claims folder should be provided to the examiner for review and such review should be documented in his or her report.

The examiner is requested to opine whether it is as likely as not (a 50 percent probability or greater) that the Veteran currently has a left foot disability that had its onset in service or is otherwise etiologically related to his active service.  

The examiner is advised that consistent with 38 U.S.C.A. § 1154 (West 2002 & Supp. 2012), the Veteran's statements as to his in-service left foot injury should be taken as credible evidence that they occurred.

If a left foot disability is related to service, please provide an opinion as whether the Veteran has a bilateral knee disability that is at least as likely as not (a 50 percent probability or greater) caused by or aggravated by the left foot disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond normal progression.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for all opinions provided.

3.  After completing the above actions and any other development deemed warranted, readjudicate the claim. The RO/AMC must specifically consider 38 U.S.C.A. § 1154(b).   If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

No action is required of the Veteran until further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
					
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
L. A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

